FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-765
                 _____________________________

THE NATIONAL CENTER FOR
CONSTRUCTION EDUCATION AND
RESEARCH LTD., CORP.,

    Appellant,

    v.

ED CRAPO, as Alachua County
Property Appraiser,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

                         June 13, 2018


B.L. THOMAS, C.J.

    The National Center for Construction Education and
Research, Ltd., appeals the trial court’s final judgment upholding
Appellee’s denial of its application for exemption from ad valorem
property taxes. We affirm.

                             I. Facts

     Appellant, a non-profit corporation registered under
section 501(c)(3) of the Internal Revenue Code, is incorporated in
Virginia and authorized as a foreign entity to do business in
Florida. Appellant develops training materials for the
construction industry, with a stated purpose of assuring “that
construction clients receive quality services and construction
workers have rewarding, progressive careers.” Appellant owns
and holds its headquarters in a commercial multi-story office
building on 3.32 acres of real property in Alachua County.

    In January 2015, Appellant attempted to file an application
for a combined charitable and education exemption from
ad valorem taxation of its 3.32-acre property. After Appellee
refused to accept an application claiming two exemptions,
Appellant filed one application claiming a charitable exemption,
and the following day filed another application claiming an
education exemption. Appellee denied both applications, and
Appellant appealed those denials to the Alachua County Value
Adjustment Board, under sections 196.011 and 196.193, Florida
Statutes. After the Value Adjustment Board upheld the denials,
Appellant appealed those decisions to the circuit court, which
upheld the decisions after a two-day bench trial.

                            II. Analysis

     Statutes providing for an exemption to an ad valorem tax are
strictly construed, and any ambiguity must be resolved against
the claimed exemption. Sowell v. Panama Commons, LP., 192
So. 3d 27, 30 (Fla. 2016); Housing by Vogue, Inc. v. State, Dept. of
Revenue, 403 So. 2d 478, 480 (Fla. 1st DCA 1981). “‘The burden
is on the claimant to show clearly any entitlement to tax
exemption.’” Id. (quoting Volusia Cty. v. Daytona Beach Racing
and Recreational Facilities Dist., 341 So. 2d 498, 502 (Fla. 1976)).

     Property owned by “exempt entities” and used
predominantly for “exempt purposes” is exempt from ad valorem
taxation, to the extent of the exempt use. § 196.192(2), Fla. Stat.
(2015). “Exempt uses” of property include property utilized for
educational and charitable purposes. § 196.012(1), Fla. Stat.
(2015). Florida Statutes do not define educational purposes, but
section 196.198, the educational-property exemption statute,
provides that “[e]ducational institutions [1] within this state and


    1  Section 196.012(5), Fla. Stat. (2015), defines educational
institution:
                                 2
their property used by them . . . exclusively for educational
purposes are exempt from taxation.”

     A “charitable purpose” is defined in section 196.012(7),
Florida Statues (2015) as a

    function or service which is of such a community service
    that its discontinuance could legally result in the
    allocation of public funds for the continuance of the
    function or service. It is not necessary that public funds
    be allocated for such function or service but only that
    any such allocation would be legal.

Appellant argues that because it performs an educational
function – a charitable purpose – and because the government
spends tax dollars on education, Appellant is entitled to a tax
exemption under section 196.012(7), Florida Statutes.

     In 1988, the Legislature amended section 196.192 to require
that property used for exempt purposes be owned by an “exempt
entity” in order to receive ad valorem tax exemption.
Mastroianni v. Memorial Med. Ctr. of Jacksonville, Inc., 606
So. 2d 759, 762-63 (Fla. 1st DCA 1992). As a result, exemptions
for educational uses of property are restricted to property owned
by “educational institutions.” See Metropolitan Dade Cty. v.
Miami-Dade Cty. Cmty. College Found., Inc., 545 So. 2d 324, 326
n.4 (Fla. 3d DCA 1989) (holding that to qualify for tax exemption
under the pre-1988 language of section 196.192(1), applicants
could claim exemption for educational use, regardless of the
status of the owner, but under the revised language, property
used for educational purposes would need to be owned by an



    (5) ‘Educational institution’ means a federal, state,
    parochial, church, or private school, college, or
    university conducting regular classes and courses of
    study required for eligibility to certification by,
    accreditation to, or membership in the State
    Department of Education of Florida, Southern
    Association of Colleges and Schools, or the Florida
    Council of Independent Schools . . . .
                                3
educational institution). 2   Appellant is not an “educational
institution” as defined by section 196.012(5), and therefore is not
eligible to receive an exemption for the use of its property for
“educational purposes.” 3     Appellant argues, however, that
because the government can spend tax dollars on education,
“educational purposes” are also “charitable purposes,” if they are
engaged in by a nonprofit entity, even if that entity is not
accredited as an “educational institution” as defined in section
196.012(5), Florida Statutes.

    Appellant’s interpretation would abrogate the accreditation
requirements of section 196.012(5), Florida Statutes, as any
nonprofit engaged in an educational function could receive a
“charitable purposes” exemption, regardless of whether it is an


    2   Section 196.198, Florida Statutes (2015), contains
additional support for the conclusion that entities claiming
exemption for educational purposes must meet the “educational
institution” criteria from section 196.012(5):

    Sheltered workshops providing rehabilitation and
    retraining of individuals who have disabilities and
    exempted by a certificate under s. (d) of the federal Fair
    Labor Standards Act of 1938, as amended, are declared
    wholly educational in purpose and are exempt from
    certification,    accreditation,      and     membership
    requirements set forth in s. 196.012.

(Emphasis added.) By stating that sheltered workshops can
receive an exemption for educational purposes without meeting
the “educational institution” requirements, section 196.198
indicates that those requirements are otherwise necessary for an
applicant who uses property for educational purposes.

    3 On appeal, Appellant does not argue, as it did at trial, that
it is an educational institution; rather, Appellant argues it
performs a charitable function “because if [Appellant] did not
provide its curriculum and industry credentialing in workforce
education, the State of Florida legally could expend funds to
develop curriculum and credentials.”

                                4
educational institution. When a court interprets a statute, it
must give full effect to all statutory provisions, and should avoid
readings that would render part of a statute meaningless. Velez
v. Miami-Dade Cty. Police Dep’t, 934 So. 2d 1162, 1165 (Fla.
2006). We therefore do not agree with Appellant’s interpretation
that “educational purposes” are “charitable purposes” if engaged
in by a nonprofit entity, because such an interpretation would
render meaningless the standards for educational institutions in
section 196.198. In addition, as noted above, we must interpret
the statute to disfavor the exemption. Therefore, the trial court
correctly upheld the decision of the Value Adjustment Board,
which upheld the denial of the claimed exemption.

    AFFIRMED.

JAY and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


D. Kent Safriet of Hopping, Green & Sams, P.A., Tallahassee,
and Patrice Boyes of Patrice Boyes, P.A., Gainesville, for
Appellant.

John C. Dent and Jennifer A. McClain of Dent & McClain,
Chartered, Sarasota, for Appellee.




                                5